Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about June 16, 2006, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he com*345mitted an act, which, if committed by an adult, would constitute the crime of criminal possession of marijuana in the fifth degree, and placed him on probation for 18 months, upon the condition that he reside at the Graham School Residential Treatment Center, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered on or about May 9, 2007, unanimously dismissed as abandoned, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence establishes a lawful arrest based on the officer’s observation of marijuana in plain view. Concur—Tom, J.P, Saxe, Nardelli and Williams, JJ.